 ALLIED SUPER MARKETS, INC.AlliedSuper Markets,Inc.,Ailed Discount FoodsDivision'andRetailClerks Union Local 445,RetailClerksInternational Association,AFL-CIO,Petitioner.Case 9-RC-7205September 8, 1967DECISION AND DIRECTION OFELECTIONBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNUpona petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held onApril 28, 1967, before MarkFox, HearingOfficer ofthe NationalLabor Rela-tions Board.Subsequent to the hearing,the partiesfiled briefs with the Board.Pursuant to the provisions of Section3(b) of theNational LaborRelations Act, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The HearingOfficer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case,the Boardfinds:1.The Employer is engaged in commerce withinthe meaningof the Act.2: The Petitioner and the Intervenor2 are labororganizations within the meaning of the Act, andeach of them claims to represent certain employeesof the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and(7) of the Act.The Petitioner seeks an election in a unit consist-ing of employees in the Employer's two storeslocated in Louisville,Kentucky,excluding em-ployees who work exclusively in the meat depart-ments.The Intervenorand the Employer contendthat agreements entered into between them bar anelection in the unit sought and that therefore thepetitiondoes not raise a question concerningrepresentation.We find no merit in this contention.The record shows that shortly after the Employerhad opened its Louisville stores, it engaged in col-lective bargaining with the Intervenor as represent-ative of employees at the Employer's store in Lex-ington,Kentucky.On March 14,1967,3 during theperiod when this bargaining was taking place, theEmployer sent the Intervenor a letter, confirminga prior understanding"that recognition will be ex-'Employer's name appears as corrected at the hearing2DistrictUnionLocalNo.227,Amalgamated Meat Cutters andButcher Workmen of NorthAmerica, AFL-CIO, herein called the Inter-venor,was permitted to intervene on the basis of a showing of interest361tended to cover employees in our Louisville, Ken-tucky, units upon presentation of cards demonstrat-ing majority status in these units." Later that day,Petitioner, by telegram, informed the Employer thatithad an organizational interest in employees at theLouisville stores. Thereafter, Petitioner, by letterdatedMarch 15, and apparently received by theEmployer on March 20, advised the Employer thatPetitioner represented a majority at one of theLouisville stores, requested recognition, and sug-gested a meeting on March 20 in order to conducta card check. On March 24, during the period whenPetitioner and Intervenor were competing for or-ganization of the Louisville stores, the Employerand the Intervenor reached an agreement on theterms of a collective-bargaining contract coveringthe Lexington store employees. On the same daythe Employer and the Intervenor executed anotheragreement which stated that the terms of the Lex-ington agreement:... will apply to the Employer's [Louisvillestores] ... with the exception of wage rates.Wage rates will be negotiated on the basis ofthe Louisville metropolitan rates.Thereafter, on March 27, Petitioner filed its peti-tion covering the Louisville stores. On March 29,theEmployer conducted a card check, whichrevealed that a majority of the employees in theEmployer's two Louisville stores had authorizedthe Intervenor to act as their collective-bargainingagent.In our opinion, the foregoing fails to establish, asthe Intervenor and the Employer contend, thateither the March 14 recognition agreement or theMarch 24 agreement, which referred to certainterms of the Lexington Agreement and sought toapply,them to the Louisville stores, bars an electionherein.Both were contingent upon Intervenor'ssubsequent acquisition of majority status, which In-tervenor failed to attain until after the filing of theinstant petition.Accordingly, we find that theseagreements are not a bar to the present petition.Furthermore, neither of the "agreements" may beconsidered a bar within the meaning of theKellerPlasticsdoctrine,4 for in this case, as inSound Con-tractors Association,5and unlike the situations inwhich theKeller Plasticsprinciple has been ap-plied, "it does not affirmatively appear ... that theEmployer extended recognition to the Intervenorin good faith on the basis of a previously demon-strated majority and at a time when only that unionwas actively engaged in organizing the unit em-ployees."Accordingly, we find, notwithstandingthe agreements between the Employer and the In-tervenor, that the petition was timely filed and thata question concerning representation exists.All dates refer to 1967157 NLRB 583,Universal Gear Service Corporation,157 NLRB11695 162 NLRB 364.167 NLRB No. 48 362DECISIONSOF NATIONALLABOR RELATIONS BOARD4.As stated, the Petitioner seeks a unit encom-passing the employees at the Employer's twoLouisville stores, exclusive of employees engagedin the meat departments. The Employer and the In-tervenor,in urging dismissalof the petition, contendthat the only appropriate unit must include all em-ployees, including those in the meat departments atboth Louisville locations. Further, Petitioner wouldinclude, as employees, and the Intervenor and theEmployer would exclude, as supervisors, the storecomanager and the manager-trainee in each store.The Board has recently held that a separate unitof grocery employees, excluding meat departmentemployees, may constitute an appropriate bargain-ing unit.6As in other industries, the appropriatenessof such unit depends upon analysis of all relevantfactors.Upon such analysis, we are satisfied that thereare sufficient differences between the grocery storeand meat department employees in this case to sup-port the appropriateness of a separate unit limitedto grocery employees. Thus, the two departmentsare physically and functionally separate, there isvery little interchange of employees between them,and each is subject to separate immediate supervi-sion.Meat department employees wear uniforms todistinguish them from other employees,and, ingeneral, they have skills which differ from those ofgrocery department employees.Moreover, thegeneral bargaining trend in the retail food store in-dustry supports separate representation of meat andgrocery department employees. Accordingly, wefind that a unit of all full-time and regular part-timegrocery store employees, excluding meat depart-ment employees, constitutes a separate appropriateunit.We note, however, that although the communi-ty of interest among all employees supports the ap-propriateness of a storewideunit aswell,noquestion concerning Intervenor's representation ofmeat department personnel has been raised on thepresent record, and therefore no election will bedirected among that group.7 If, however, the Inter-venor is designated by a majority of the grocery de-partment employees in the election we direct, theseemployees will continue to be represented as partof the Intervenor's overall unit and theRegionalDirector shall issue a Certification of Results ofElection.We turn now to consider the voting eligibility ofthe comanager and the manager-trainee. The recordshows that they, in conjunction with the storemanager, exercise authority with respect to the day-to-day operation of the entire store. Each of themreceives a weekly salary rather than an hourlywage. Neither punches a timeclock, as do rank-and-fileemployees, and both are covered by an in-surance plan which differs from the one whichcovers the employees. In these circumstances, weshall exclude the comanager and manager-traineeon the ground that their community of interest liesmore closely withmanagementthan with the rank-and-file employees.On the basis of the foregoing and the entirerecord in this case, we find that the following em-ployees constitute a unit appropriate for purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act:All full-time and regular part-time grocery storeemployees at the Employer's two food stores inLouisville,Kentucky, excluding meat departmentemployees,thestoremanager,comanager,manager-trainee, guards, and supervisors as'definedin the Act.[Direction of Election8 omitted from publication.]6 See, e g.,Mock Road Super Duper, Inc,156 NLRB 983,Priced-LessDiscountFoods, Inc , dibla Payless,157 NLRB 1143'Cf.Bonwit Teller, Inc,159 NLRB 7598An election eligibilitylist, cbntammgthe namesand addresses of allthe eligible voters, must be filed by the Employer with theRegionalDirectorfor Region9 within 7 days after thedate of this Decision andDirection of Election The Regional Director shall make the list availableto all parties to the election. No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.Excelsior UnderwearInc, 156 NLRB 1236